Case 3:20-cv-01720-RDM-CA Document6 Filed 09/23/20 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM SOLOMON LEWIS, ; Civil No. 3:20-cv-1720
Plaintiff . (Judge Mariani}
,
UNITED STATES OF AMERICA,
Defendant
MEMORANDUM

Plaintiff William Solomon Lewis (“Lewis”), an inmate who was housed at all relevant
times at the United States Penitentiary, Allenwood, Pennsylvania (“USP-Allenwood’),
commenced this Federal Tort Claims Act (“FTCA”) action on August 26, 2020. (Doc. 1).
Along with the complaint, Lewis filed a motion to proceed in forma pauperis. (Doc. 3). The
sole named Defendant in this action is the United States of America.

Presently pending before the Court is Lewis’ motion (Doc. 4) to stay the proceedings.
For the reasons set forth below, the Court will deny the motion to stay and dismiss the

complaint without prejudice.

 

‘The FTCA vests exclusive jurisdiction in district courts for claims against the United States for
money damages involving “injury or loss of property, or personal injury or death caused by the negligent or
wrongful act or omission of any employee of the Government while acting within the scope of his office or
employment, under circumstances where the United States, if a private person, would be liable to the
claimant in accordance with the law of the place where the act or omission occurred.” 28 U.S.C. §
1346(b)(1).
Case 3:20-cv-01720-RDM-CA Document6 Filed 09/23/20 Page 2 of 7

I. Factual Background & Procedural History

Lewis alleges that he was attacked with a razor blade by a fellow inmate at USP-
Allenwood. (Doc. 1). Lewis states that he warned prison officials that this particular inmate
should not be released from the Special Housing Unit (“SHU”). (/d.). The inmate was
released from the SHU and immediately assaulted Lewis. (/d.).

At the same time he filed the complaint, Lewis filed a motion (Doc. 4) to stay the
action. Lewis indicates that he has not exhausted his administrative remedies and seeks to
stay this action to allow him to complete the administrative exhaustion process.

ll. Standards of Review

The Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (April 26,
1996), authorizes a district court to review a complaint in a civil action in which a prisoner is
proceeding in forma pauperis or seeks redress against a governmental employee or entity.
See 28 U.S.C. § 1915(e)(2), 28 U.S.C. § 1915A. The court is required to identify cognizable
claims and to sua sponte dismiss any claim that is frivolous, malicious, fails to state a claim
upon which relief may be granted, or seeks monetary relief from a defendant who is immune
from such relief. See 28 U.S.C. § 1915(e)(2)(B), 28 U.S.C. § 1915A(b). This initial
screening is to be done as soon as practicable and need not await service of process. See
28 U.S.C. § 1915A(a). In dismissing claims under §§ 1915(e) and 1915A, district courts
apply the standard governing motions to dismiss brought pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure. See, e.g., Smithson v. Koons, Civ. No. 15-1757, 2017 WL
Case 3:20-cv-01720-RDM-CA Document6 Filed 09/23/20 Page 3 of 7

3016165 at *3 (M.D. Pa. June 26, 2017) (‘The legal standard for dismissing a complaint for
failure to state a claim under § 1915A(b)(1), § 1915(e)(2)(B)(ii), or § 1997e(c)(1) is the same
as that for dismissing a complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil
Procedure.”); Mitchell v. Dodrill, 696 F. Supp.2d 454, 471 (M.D. Pa. 2010) (explaining that
when dismissing a complaint pursuant to § 1915A, “a court employs the motion to dismiss
standard set forth under Federal Rule of Civil Procedure 12(b)(6)”).

“A complaint must be dismissed under FED. R. Civ. P. 12(b)(6), if it does not allege
“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007). The plaintiff must
aver “factual content that allows the court to draw the reasonable inference that the
defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct.
1937, 1949, 173 L. Ed. 2d 868 (2009).

“Though a complaint ‘does not need detailed factual allegations, . . . a formulaic

mt

recitation of the elements of a cause of action will not do.” DelRio-Mocci v. Connolly Prop.
Inc., 672 F.3d 241, 245 (3d Cir. 2012) (citing Twombly, 550 U.S. at 555). In other words,
“[fJactual allegations must be enough to raise a right to relief above the speculative level.”
Covington v. Int'l Ass’n of Approved Basketball Officials, 710 F.3d 114, 118 (3d Cir. 2013)
(internal citations and quotation marks omitted). A court “take[s] as true all the factual

allegations in the Complaint and the reasonable inferences that can be drawn from those

facts, but. . . disregard[s] legal conclusions and threadbare recitals of the elements of a
Case 3:20-cv-01720-RDM-CA Document6 Filed 09/23/20 Page 4 of 7

cause of action, supported by mere conclusory statements.” Ethypharm S.A. France v.
Abbott Laboratories, 707 F.3d 223, 231, n.14 (3d Cir. 2013) (internal citations and quotation
marks omitted).

In deciding the motion, the Court may consider the facts alleged on the face of the
complaint, as well as “documents incorporated into the complaint by reference, and matters
of which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551
U.S. 308, 322 (2007).

lll. Discussion

The Bureau of Prisons (“BOP”) has an administrative tort claim process through
which an inmate can seek compensation from the United States for personal injury,
wrongful death, or loss of property. See 28 C.F.R. §§ 543.30-543.32; BOP Program
Statement (“Program Statement”) 1320.062. Specifically, BOP inmates may commence an
administrative tort claim pursuant to the FTCA by filing a claim with the Regional Office.
See 28 C.F.R. § 543.31(c) and Program Statement 1320.06 at 3-4. If the claim is denied,
the inmate can “request, in writing, that the Bureau of Prisons reconsider [the] claim in the
administrative stage.” 28 C.F.R. § 543.32(g) and Program Statement 1320.06. If the
inmate is “dissatisfied with the final agency action,” he may then file suit in federal court. 28

C.F.R. § 543.32(g) and Program Statement 1320.06 at 7. “A tort claim against the United

 

2 Program Statement 1320.06 is available at http:/\www.bop.gov through the “Policy & Forms”
link.

4
Case 3:20-cv-01720-RDM-CA Document6 Filed 09/23/20 Page 5 of 7

States shall be forever barred unless it is presented in writing to the appropriate Federal
agency within two years after such claim accrues or unless action is begun within six
months after the date of mailing, by certified or registered mail, of notice of final denial of the
claim by the agency to which it was presented.” 28 U.S.C. § 2401(b).

Under the FTCA, a plaintiff may not bring suit against the United States “for injury or
loss of property... caused by the negligent or wrongful act or omission of any employee of
the Government . . . unless the claimant shall have first presented the claim to the
appropriate Federal agency and his claim shall have been finally denied by the agency in
writing.” 28 U.S.C. § 2675(a). “It is a jurisdictional prerequisite to a suit under the FTCA
that a plaintiff have exhausted all administrative remedies.” Santos ex rel. Beato v. United
States, 559 F.3d 189, 193 (3d Cir. 2009) (finding that to make a claim under the FTCA, a
claimant first must file the claim with the administrative agency allegedly responsible for the
injuries) (citations omitted). In the motion to stay, Lewis concedes that he did not exhaust
his administrative remedies. Therefore, the complaint must be dismissed for failure to
sufficiently allege the jurisdictional basis for the FTCA claim. The Court finds that sua
sponte dismissal of this action is appropriate under the present circumstances. See, e.g.,
Bialowas v. United States, 443 F.2d 1047, 1049 (3d Cir. 1971); Bieregu v. Ashcroft, 259
F.Supp.2d 342, 354-55 (D.N.J. 2003) (noting at PLRA screening stage that a district court

lacks jurisdiction over an FTCA claim until the claimant has exhausted administrative
Case 3:20-cv-01720-RDM-CA Document6 Filed 09/23/20 Page 6 of 7

remedies) (citing McNeil v. United States, 508 U.S. 106 (1993); Deutsch v. United States,
67 F.3d 1080, 1091 (3d Cir. 1995)).
IV. Leave to Amend

Given the liberal standards afforded pro se pleadings, a plaintiff should generally be
granted leave to amend before the Court dismisses a claim that is merely deficient. See
Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002). The federal rules allow
for liberal amendments given the “principle that the purpose of pleading is to facilitate a
proper decision on the merits.” Foman v. Davis, 371 U.S. 178, 182 (1962) (citations and
internal quotations omitted). The Court must also determine that a proposed amendment
would be futile if the complaint, as amended, would not survive a motion to dismiss for
failure to state a claim. In re NAHC, Inc. Sec. Litig., 306 F.3d 1314, 1332 (3d Cir. 2002).

Here, Lewis admits that he failed to exhaust his administrative remedies before
initiating this action. A district court lacks jurisdiction over an FTCA claim until the claimant
has exhausted administrative remedies. See McNeil, 508 U.S. 106. When a plaintiff has
failed to exhaust his administrative remedies, amendment would be futile because
amendment cannot cure such a failure. See, e.g., Griffin v. Malisko, 2018 WL 5437743
(M.D. Pa. Oct. 29, 2018); Foman, 371 U.S. at 182. Thus, the Court finds that allowing

Lewis to amend his pleading would be futile.
Case 3:20-cv-01720-RDM-CA Document6 Filed 09/23/20 Page 7 of 7

V. Conclusion
For the reasons set forth above, the Court will deny Lewis’ motion (Doc. 4) to stay
and will dismiss the complaint (Doc. 1) without prejudice.

A separate Order shall issue.

 
 

TUM
Robert D. Mariani
United States District Judge

Dated: September > _, 2020
